Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 1 of 32

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

CASE NO. 1:20-CV-11531-ADB
Dr. SHIVA AYYADURAI

)
Plaintiff, )
)
v, ) JURY DEMANDED _a 8B
) ae et
MARTIN WALSH, in his individual ) BB
capacity, WILLIAM EVANS, in his) ep Ll
individual capacity, and the CITY OF ) 2°20 _,
BOSTON, ) ago
Defendants. ) se OF
tea ay n>
[PROPOSED] AMENDED VERIFIED COMPLAINT

CONCISE STATEMENT OF CLAIM
The Defendants chose to violate, under the color of law, the Plaintiff’s rights under the First
Amendment to the US Constitution and slandered him repeatedly in order to help white Irish-
American Walsh win an election against an African-American opponent, Tito, in a majority-
minority city. There have been no responsive pleadings and no order from the court on the

November 2020 motion to dismiss. Plaintiff pleads this amended complaint with particularity

and to an enhanced pleading standard.

PARTIES
Plaintiff Dr. Shiva Ayyadurai (Dr. Shiva) earned four (4) degrees from the Massachusetts
Institute of Technology: a bachelor’s in Electrical Engineering and Computer Science, masters
degrees in both Mechanical Engineering and Visual Studies, as well as a doctoral degree in
Biological Engineering. Dr. Shiva is a Fulbright Scholar, a Westinghouse Honors Award
recipient, a member of multiple research and engineering academic honor societies including Eta

Kappa Nu, Sigma Xi, and Tau Beta Pi, a Lemelson-MIT Awards Finalist, and was nominated for

0 Syua70 NI
nots qaud
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 2 of 32

the National Medal of Technology and Innovation bestowed by the President of the United
States. Back in 1994 he also won a White House competition during the Clinton Administration
and created the first automated email response system, EchoMail.

As an educator, Dr. Shiva has developed new curricula and taught at both undergraduate
and graduate levels at MIT and has presented invited lectures at leading academic institutions
across the world. In addition Dr. Shiva is responsible for seven (7) start-up technology
companies and presently runs his own biotechnology company, CytoSolve. Justia’s list of Dr.
Shiva’s patents is at https://patents.justia.com/inventor/v-a-shiva-ayyadurai Dr. Shiva lives in
Belmont and runs his companies at 701 Concord Avenue, Cambridge, Massachusetts 02138. At
the time of the slander, Dr. Shiva was a candidate in the 2018 U.S. Senate race.

Defendant Martin Walsh resides at 2 Butler Street, Dorchester MA. At all times relevant to this
suit he was the Mayor of Boston. Walsh is sued in his individual capacity. At the time this suit
was filed, Walsh was merely a city official, not a state official, not a federal cabinet member and
not a President of the United States.
Defendant William Evans resides at 942 E. Broadway # 589E7, South Boston, MA 02127. At
all times relevant to this complaint he was the Commissioner of the Boston Police Department.
Evans ii sued in his individual capacity.

VENUE

Venue is proper in this district as all parties reside within.

JURISDICTION
This court has jurisdiction as the claim arises under the US Constitution and 42 U.S.C § 1983.

This court has jurisdiction thus under 28 U.S.C. § 1331 & § 1343 as well as 28 U.S.C. § 1367.
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 3 of 32

BACKGROUND FACTS
This Plaintiff has been actively committed his entire life to combating systemic racism and even
put his own PhD on the line at the Massachusetts Institute of Technology to bring attention to
systemic racism, classism, attack on worker’s rights, imperialist wars, and discrimination against

women at that institution.

1985
Fighting Sexism to Ensure Women In Engineering and Science

Shiva Ayyadurai ‘85,

Course VI;

“I think there should be suffi-
“lent programs to teach them
(0 fight sexism at MIT
because women suffer sexist
attacks at MIT... that go
“reported. MIT also got rid
of the Dean for Women Stu-
denis Office and I think that
that should be put back in.
{tete Should be programs to
'elp women at MIT especially
if they're suffering sexism,
Which they do.”

1986 Burning the South African
Flag in Show of Solidarity to End Apartheid

 
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 4 of 32

1986 - Protesting MIT’s Investment in Apartheid South Africa. At the time, Dr. Shiva Ayyadurai
led a protest march from BU to MIT, where he burned the Apartheid South Africa flag to express
opposition to MIT’s investments.

1986 Building Solidarity Among Workers & Students
from MIT to South Africa

THANK ALL arerent ERS

PAGE 10 The Tech TUESDAY, APHIL 1, 1986

We are a proud part of the MIT Coalition Against Apartheid.
We pledge our continued support for complete divestiture,
increased minority enrollment and greater financial aid. We
firmly believe that justice for Local 26 members cannot be
seperated from the struggles for justice of working men and
women everywhere. We have and will continue to be on the
frontlines of the Free South Africa Movement.

MIT FooD SERVICE WORKERS. Shiva Avvodurai ‘#6 from the
MIT Coalition Against Apartheid (f-ont) congratulates Tatiana
Mazur, a thirty year Pood Service Worker.

 

I 986 - Dr. Shiva Ayyodures uate fi ght for worker's s rights at MIT with the sirugele for
worker's rights in Apartheid South Africa. Dr. Shiva Ayyadurai organized MIT Food Service
Workers — Local 26 — to support the protests for MIT’s divestment from racist South Africa.

1986
Chasing off the Genocidal Leader

of Sri Lanka from MIT
_ fieifseh ..

Sri Lanka continues to hold MIT student

Lawyer alleges use of torture

Fees te

 

Protest lash official’ s veal

snows 1. tum — T

1986 — Dr. Shiva Ayyadural protesting pahadiexd and id démimniling the release of his MIT
colleague who was unlawfully detained in a Sri Lankan prison, on the occasion of MIT inviting
Sri Lankan Prime Minister Jayawardane to MIT. Dr. Shiva Ayyadurai’s efforts resulted in the

release of the detained physicist.
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 5 of 32

2007
Protesting Against US
HAVO (citnl einen emalem ies (e MN cols

 

2007 — Dr. Shiva Ayyadurai protesting U.S. occupation of Iraq at his MIT Ph.D. graduation at
MIT Great Court. Half of the crowd booed him and the other half gave him a standing ovation.

2013
rey alse-] diay came ULM ce)an (8) gH (Cen sIA ME sey =] [62
at Sages & Scientists Symposium

 

2013 — Dr. Shiva Ayyadurai on invited panel at the Chopra Foundation’s Sages & Scientists
Conference of speaking out for the need for more women in science.
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 6 of 32

In August 2017, Plaintiff was running a large campaign operation, Shiva 4 Senate, in order to
effectively compete in the 2018 U.S. Senate race against Elizabeth Warren. The campaign held
numerous outdoor rallies in order to get the campaign’s message out. In early summer of 2017
one of the ideas discussed within the campaign was a Free Speech Rally at the Parkman
Bandstand. Plaintiff thought this idea had merit and green-lighted it to happen in August 2017.
Plaintiff then delegated the task of obtaining the relevant permits from the City of Boston to John
Medlar, the campaign’s Outreach Coordinator, who obtained the permits. EXHIBIT 1.

At all times, from start to finish, the 2017 Free Speech Rally was a Shiva 4 Senate
campaign rally that was under the campaign’s explicit control. Plaintiff and campaign volunteers
controlled who the scheduled speakers would be and were responsible for the arrangements as
well as the clean-up after the rally. The City of Boston was officially aware of this fact. Plaintiff
naturally was the declared Keynote Speaker at his own campaign’s Free Speech Rally.

Individually and politically, the Plaintiff supported, and still to this day supports,
the Boston Police Department and the Unalienable Rights of people of all races and
national origins, as delineated in the United States Constitution and the Massachusetts
Declaration of Rights. See Shiva4Senate.com. The Free Speech Rally was conceived as an
event where people of diverse backgrounds could gather at Boston Common to peacefully
voice political opinions and concerns while explicitly denouncing anyone seeking to spew
ideas of hatred. EXHIBIT 2.

On August 19, 2017, the Plaintiff, and approximately 50 of his supporters, participated at
his Free Speech Rally. The Plaintiff and his supporters came bearing signs saying: "Love, Love,
Love"; "Be the Light"; "Black Lives Do Matter"; "No to GMOs, STOP Monsanto"; and "Clean

Air, Clean Water, Clean Food."
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 7 of 32

There were two sections for folks to congregate during Shiva 4 Senate campaign Rally:
"Area 1" and "Area 2." Area 1 consisted of an approximate 50' radius of temporary fencing, with
the Parkman Bandstand at the center; therein, Permit holders were supposed to be allowed to
speak, including within the Parkman Bandstand itself. Area 2 consisted of an approximate 300'
radius of temporary fencing, with the Parkman Bandstand at the center; therein, supporters of
Permit holders and the press were supposed to be allowed to congregate and listen. Boston Police
deployed to provide security for Plaintiff and his Shiva 4 Senate campaign at the Parkman
Bandstand, as the official permit-holder. Rank and file Boston Police officers needed to set aside
these designated areas in order to protect the speakers at the Shiva 4 Senate Rally, because,
thanks to the Defendants, 40,000 of their believers had been whipped into a fearful frenzy.

As a result of Defendant Walsh’s cynical and malicious manipulation of the media and
the beliefs of thousands of ordinary people in order to gain an advantage over African-American
Mayoral candidate Tito Jackson in the 2017 Mayoral race, civil unrest resulted in and around
Boston Common which placed countless rank and file Boston Police Officers at risk of physical
harm. At that point, rank and file Officers formed a protective cordon around Plaintiff and
escorted him and his campaign staff to safety away from the violence manufactured by Walsh as
part of his own campaign effort. Thus, the official organs of the City of Boston were officially
aware that the Plaintiff and his campaign were the official organizers of the 2017 Free Speech
Rally and were legally permitted to be present at the Parkman Bandstand, unlike everyone else
that the Defendants cited in their motion to dismiss as being in privity with the Plaintiff.

The Shiva4Senate campaign Rally lasted all of 45 minutes.

"By 12:45 p.m., only 45 minutes into their official program, organizers of the Boston

Free Speech rally ended the event and were escorted by police out of the park, to chants
of 'Go home, Nazis' from the crowd." See Exhibit 3: Boston Globe Article.
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 8 of 32

"[N]o one in Boston on Saturday [August 19, 2017] appeared to display Nazi or Ku Klux
Klan symbols." See Exhibit 4: BuzzFeed Article.

DEFENDANT WALSH MALICIOUSLY FABRICATED A PUBLIC SAFETY CRISIS AND
CAUSED BOSTON POLICE OFFICERS HARM JUST TO DEFEAT TITO JACKSON

This is the Plaintiff, the sole organizer of the 2017 Free Speech rally:

 

This is Defendant Walsh:
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 9 of 32

 

This is State House News Service (December 10, 2020) on Defendant Walsh:

Kennedy says farewell, but is he really going away?

NBC Boston's Alan Fram reports on U.S. Rep. Joseph Kennedy’s farewell
speech at the U.S. Capitol in Washington yesterday and ... enough with the
farewell stuff. What politically lies ahead for Kennedy here in Massachusetts?
WBZ's Jon Keller thinks he has a bright political future. The Herald's Lisa
Kashinsky reports his future is cloudy. The Globe’s Joan Vennochi thinks the
Kennedy era has probably come and gone in Massachusetts.

And Joan provides this brutal quote from Michael McCormack, the former
Boston city councilor: “It was a great run for the Kennedys, Murphys, and
McCormacks. But does anyone really not believe that Marty Walsh is the last
white, Irish male mayor of Boston?”

Defendant Walsh publicly said the following about what he absolutely, officially, knew
was the totally-benign Shiva4Senate Free Speech Rally: "Boston does not welcome you here.
Boston does not want you here. Boston rejects your message. We reject racism, we reject white
supremacy, we reject anti-Semitism, we reject the KKK, we reject neo-Nazis, we reject domestic
terrorism, and reject hatred. We will do every single thing in our power to keep hate out of our
city." EXHIBIT 5. Defendant Evans aided and abetted Walsh in propagating his false narrative:

"Any group that's gonna come and push for hate and divisiveness - that's not what this city is -
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 10 of 32

10

know the Mayor is against them coming. Everybody is against them coming. | don't want them to
have the march or demonstration at all."

Walsh’s and Evans’ consciously false narrative about outsider Nazis coming in to Boston
was repeated and amplified by local ‘establishment journalists’ such as Adam Gaffin and his
UniversalHub.com, the premier local news website in Boston, who loyally presents the views of
the authorities as the reality, and did not disappoint this time either. Gaffin’s stark headline on
August, 12, 2017, “Nazis Plan Rally In Boston Common” surely pleased Walsh, as it greatly
aided his campaign against Tito, just as the Falklands War greatly aided Margaret Thatcher in
winning reelection.

“The prime minister's decision to go to war in 1982, with her government on the brink of

collapse, changed everything” The Guardian,

https://www.theguardian.com/politics/2013/apr/09/margaret-thatcher-falklands-gamble

Just like Maggie, Marty found his moment. No African-American undercapitalized
opponent could ever compete with “Walsh the National Statesman” single-handedly defending
Boston from assault by outsider White Supremacists, neo-Nazis and the KKK. The race for
Mayor was decided that day. Tito was toast.

Naturally, Tito also was not helped by then-City Councillor Ayanna Pressley refusing to
apply to Tito the same identity-politics argument she applied to herself in her own run against an
older White male, Michael Capuano, who for years was the sole anti-foreign-wars Democrat in
the Massachusetts delegation. https://theintercept.com/2018/08/18/mike-capuano-ayanna-

pressley-massachusetts-primary/

But for his campaign against Tito, Defendant Walsh would have had no reason to
grandstand about White Supremacists and claim he would defend his city from an assault by

outsider haters and nationalists. Mayors of cities closer to Charlottesville did not engage in an

10
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 11 of 32

ll

equal level of rhetoric and Walsh has been unable to explain, despite a lot of ink at public
expense, why White Supremacists would ignore a dozen large cities between Virginia and the
Canadian Border and aim at Boston. Can it be true that southern White Supremacists consider
Boston the hub of the universe? Why Boston? Why a city that voted overwhelmingly for Obama
and Clinton? Why the capital of a state with an all-Democrat Congressional delegation? Why a
city filled with people who openly identify as Democratic Socialists and progressive liberals?
Why a state with an Attorney General who ran for office as a progressive activist in charge of the
People’s Law Firm? Why Boston?

Because Tito was running for Mayor against Marty Walsh.

The evidence is overwhelming that Defendant Walsh fabricated a nonexistent crisis,
pointed to a nonexistent enemy, publicly identified the Plaintiff's campaign rally falsely as a
White Supremacist rally at the heart of Boston, drove the people of Boston and Massachusetts
into a panic that they were under siege and about to lose all that they cherished, portrayed
himself as their brave savior, turned the voters of Boston into believers who voted emotionally
rather than on a rational analysis of the candidates and their platforms, and crushed his African-
American election opponent two-to-one at the election in majority-minority Boston. It was divide
et impera political demagoguery in its purest form. Robert Penn Warren couldn’t have penned it
better.

After the Plaintiff's campaign Rally was silenced by Walsh and Evans, Walsh thanked
the brainwashed who had been emotionally driven to present themselves physically at Boston
Common, and he reinforced his false narrative of Liberal Boston being attacked by outsiders: "I

want to thank all the people that came out to there, that message of love, not hate, to fight back

11
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 12 of 32

12

on racism, to fight back on anti-Semitism, to fight back on the supremacists that were coming to
our city, on the Nazis that were coming to our city." EXHIBIT 6.

Walsh and Evans fully knew, and had always officially known, that there were no
outsiders and that the rally was a Shiva4Senate campaign rally against progressive Democrat
Elizabeth Warren. On August 20, 2017, Walsh admitted he knew about the Plaintiff: "I'm not
sure what was said in there. There were a mix of people that went into the free speech area.
There was a candidate for senate against Elizabeth Warren." EXHIBIT 7.

After silencing the Plaintiff in order to help Walsh win against Tito, Evans said: "You
know what, if they [the Shiva4Senate campaign] didn't get in, that's a good thing, because their
message isn't what we want to hear." EXHIBIT 8

This damning admission makes explicit Evans’ contempt for the foundational principles
of the United States. This may not be denied. Evans demonstrated his defiance of the Supreme
Court’s repeated rulings that the only American response to bad speech is more speech. Snyder
v. Phelps, 562 U.S. 443 (2011) Respect and love for the foundational principles of the United
States is not part of Evans’ makeup. That is not who he is.

If only journalists in Boston, such as UniversalHub.com and the Globe, were critical of
those in power rather than their loyal unquestioning mouthpieces, the ordinary voters of Boston
would have been better informed by those who claim to possess degrees in political science or
journalism. The Boston Globe, in particular, did not inform its readers of the analysis above and
did not ensure it had a reporter with the Shiva 4 Senate campaign inside the Bandstand, which is
where one should have been. Instead, the Globe was far away, beyond two barricades, in public
solidarity with the believers driven to act by Walsh, and loyally amplified Walsh’s false message

by reporting that the crowd chanted “Go Home Nazis.”

12
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 13 of 32

13

BuzzFeed News alone reported the actual facts from the rally.

But for Walsh lying to the people of Massachusetts and America about Plaintiff and his
campaign rally, 40,000 people would not have shown up in Boston that day, there would have
been no violence, there would have been no property damage, there would have been no
disruption to local businesses plying their trade, and there certainly would have been no harm
done to rank and file officers from Boston Police who came under physical assault from left-
wing activists. Every red cent spent by the City and Boston Police that day must be reimbursed
by Defendant Walsh’s campaign fund and by Evans personally.

THE MASSIVE DISCONNECT BETWEEN WALSH’S FABRICATION AND REALITY

NECESSITATED CONCEALMENT OF THE TRUTH FROM THE VOTERS

Just as the Chinese Communist Party has concealed from Chinese citizens within China the truth
of the giant famine and millions of unnecessary deaths and misery to untold millions more due to
progressive “reforms” that ensured crop failure, famine and cannibalism, Defendant Walsh
endeavored to conceal fundamental facts about the 2017 Shiva 4 Senate Free Speech Rally from
the voters of Boston, in order to win an election, as an older White male, against a popular,
young, well-known, African-American opponent, in a city where minorities are in the majority.

This fact perforce required the total silencing of the Plaintiff and his rally in order to
prevent his message from reaching voters’ ears and confusing them. It also required keeping
television reporters and their TV cameras from displaying the numerous brown faces at the
Bandstand on the evening news, and further confusing the voters: ‘Hey......these don’t look like

White Supremacists.....They look more like... Tito!’

13
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 14 of 32

14

 

Solely due to Walsh’s cynical manipulation of voters’ emotions through consciously false
statements that promoted fear and distress among ordinary listeners and a sense of being under
siege from outsider White Supremacists, 40,000 agitated people was driven to physically present
themselves at Boston Common to oppose what in reality was a Shiva 4 Senate campaign rally, a
reality which was kept from them by Walsh physically ensuring, via loyal sidekick Evans, that
they never saw with their own eyes or heard with their own ears who was standing under the
Bandstand and what they had to say, and could not learn later from the local TV or print news
either. Walsh consciously and actively ensured a total information vacuum in order to keep the
people uninformed, agitated, and unaware that they had been emotionally manipulated just so
Walsh could defeat Tito. All those people were simply a means to an end, nothing more.

Dick Lehr and Gerard O'Neill wrote in their book, Black Mass, that at only certain points
does a city learn about itself and the actions by important officials who up until then concealed
important facts that the citizens could use to form their own narrative of their city, the place they
live in. This complaint performs that same function.

CONCEALING REALITY FROM THE VOTERS OF BOSTON REQUIRED WALSH TO
VIOLATE PLAINTIFF’S FIRST AMENDMENT RIGHTS UNDER COLOR OF LAW
The information vacuum engineered by Walsh violated Plaintiff's First Amendment right under
the color of law. But for Walsh occupying the post of Mayor of the City of Boston, he would not

have been able to engineer the silencing of the Plaintiff, and Walsh’s slanderous description of

14
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 15 of 32

15

the Plaintiff and his rally would not have been accorded respect and deference. A Monell and §
1983 claim is thus appropriate.

The conscious cynical manipulation of the emotions and beliefs of thousands of voters
required Defendant Walsh to violate Plaintiffs constitutional rights. Once Walsh decided to give
full rein to his essential nature in order to remain the Mayor of Boston, this violation was
inevitable.

Walsh and the Plaintiff had aims that were diametrically opposed. Walsh was committed
to ensuring an information vacuum about the reality of who was the sole organizer of the Free
Speech rally and that it was not an assault on Boston by outsider White Supremacists and
nationalists. Plaintiff was committed to getting across his message of independence from the
two-party system, GMO-free food security, Black Lives DO Matter and Love, Love, Love.

Walsh had total control over the City of Boston and disproportionate power in this
contest. Plaintiff was totally silenced under the color of office and the people of Massachusetts
deliberately kept on the boil until Tito was cooked.

By no stretch can any of Walsh’s speech be classed as “government speech.” This was
Walsh, a candidate, willfully abusing his official position and gravitas as Mayor to lie to the
voters of Boston about a person of color, the Plaintiff here, in order to win an advantage against
another person of color, his African-American election opponent, Tito Jackson. The City
government and Boston Police were merely tools that Walsh abused.

WALSH’S AND EVANS’ STATEMENTS WERE DIRECTLY AIMED AT PLAINTIFF
AND PLAINTIFF’S LAWFULLY-PERMITTED CAMPAIGN RALLY
Defendant Walsh has, in his motion to dismiss the original complaint, spilt a lot of ink to mislead

the court into thinking all of his statements were general statements about national events and not

15
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 16 of 32

16

aimed directly at the Plaintiff. The contemporaneous response from all sectors of the public,
whether laypersons, social activists or journalists, proves this claim false. Plaintiff, in addition to
being classed as a Nazi by the local media, was publicly condemned by members of the Indian-

American community in Massachusetts, who too instantly understood Defendant Walsh’s

statements as aimed directly at the Plaintiff. See -

SHIVA

SPEAKS FOR

Proven t NTN
AMERICANS

 

https://southasiasolidarityinitiative.wordpress.com/2017/11/14/shiva-ayyadurai-betrays-his-
community-by-standing-with-nazis-and-white-nationalists/

Immediately prior to the Shiva 4 Senate campaign rally titled “Free Speech Rally” that
Walsh’s office issued a permit for knowing that the arrangements were being made by the City
and Police with the official campaign for a federal candidate of color, Walsh publicly declared
“Boston does not welcome you here. Boston does not want you here. Boston rejects your
message. We reject racism, we reject white supremacy, we reject anti-Semitism, we reject the
KKK, we reject neo-Nazis, we reject domestic terrorism, and reject hatred. We will do every
single thing in our power to keep hate out of our city.”

Walsh, Evans, and everyone inside City Hall and the Boston Police knew internally that
the rally had nothing to with “racism, white supremacy, anti-Semitism, KKK, neo-Nazis,
domestic terrorism, hatred,” because they were dealing with the actual organizers to make the

arrangements, signing the required waiver of liability forms etc. They knew the people involved.

16
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 17 of 32

17

But in his pronouncements to the public, Walsh willfully postured as if the rally was an
assault on Boston by outsiders who were coming in to his city. Not once did Walsh make a
single public statement that he personally knew that Dr. Shiva, an Indian-American scientist now
running for U.S. Senate, was not a supporter of “racism, white supremacy, anti-Semitism, KKK,
neo-Nazis, domestic terrorism, hatred” and was not an outsider given that Dr. Shiva has been a
citizen of Massachusetts from 1981 and has built his life here. This was malice aforethought.

Evans, as the Police Commissioner aided and abetted Walsh the Candidate against the
interests of his own rank and file Officers by echoing Walsh’s consciously false and malicious
statement that the organizers of the rally were outsiders coming in to assault Boston: “Any
group that’s gonna come and push for hate and divisiveness - that’s not what this city is about. I
know the Mayor is against them coming. Everybody is against them coming...I don’t want them
to have the march or demonstration at all.” Naturally this is totally at odds with the internal
reality in his own Police Department where the Shiva 4 Senate staff were holding meetings with
Evans’ staff to ensure the rally conformed to rules and all the i-s dotted and t-s crossed.

Evans, as the City’s top law enforcement officer, had the affirmative duty to block Walsh
from fabricating a false attack by outsiders and driving 40,000 people onto Boston’s streets
thereby placing his rank and file officers at risk of personal physical harm. Evans consciously
chose to abdicate his solemn duty to both his officers and the City.

The City of Boston had the affirmative duty to ensure City resources are not abused by a
candidate for the office of Mayor and is required to employ checks and balances to prevent an
abuse of power as seen here. What Walsh the candidate did was far worse than making City
employees mail out campaign posters or forcing employees to contribute to his campaign fund.

The City chose to give full rein to Walsh the candidate and actively helped him defeat Tito.

17
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 18 of 32

18

Immediately after Walsh turned the Shiva 4 Senate rally into a silenced bust that was
terminated early by Boston Police officers risking their life and limb to personally escort the
campaign personnel to safety away from the 40,000-strong baying emotional crowd roused by
Walsh in order to crush Tito at the polls, Walsh publicly addressed that crowd: “I want to thank
all the people that came out there, that message of love, not hate...to fight back on racism, to
fight back on anti-Semitism, to fight back on the supremacists that were coming to our city, on
the Nazis that were coming to our city.” The brainwashed crowd certainly deserved at least that
from the man who had manipulated their feelings and actions that day and drew them there in the
first place.

Walsh followed up by admitting that he did not want the public to know what was said by
the Shiva 4 Senate campaign at the Bandstand: “I am not sure what was said in there. There were
a mix of people that went into the free speech area. There was a candidate for senate against
Elizabeth Warren.” This itself was consciously misleading given that Walsh, and Evans, fully
knew that everyone at the Bandstand was closely connected to the Shiva 4 Senate campaign. And
Walsh fully knew a “free speech area” violated the U.S. Supreme Court’s unanimous ruling in
McCullen v. Coakley, 573 U.S. __ (2014) which condemned the penchant in Boston to express
official contempt for the First Amendment. The entire country is a free speech area!

But in saying what he did, Walsh now cannot claim that his words were not aimed
specifically at the Shiva 4 Senate campaign rally at the Parkman Bandstand, or that he did not
intend to drive 40,000 emotional fearful believers to show up at Boston Common that day. The
perfidy speaks for itself. Res ipsa loquitur.

The evidence is overwhelming that Walsh aimed his words directly and specifically at the

Plaintiff and his campaign rally at the Parkman Bandstand that day and they were fully

18
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 19 of 32

19

understood by third persons as such. “To be published, the defamatory statement need only be
heard by a third party; extrinsic facts must be alleged showing that a third person other than the
person libeled understood it to refer to him or her. Brauer v. Globe Newspaper Co., 351 Mass.
53, 56, 217 N.E.2d 736, 739 (1966)” Dorn v. Astra USA, 975 F.Supp. 388, 396 (D. Mass. 1997)
This caused Plaintiff overwhelming distress. Plaintiff was unable to effectively compete
with Defendant Walsh, who abused his position to project an official color to his false messaging
on behalf of his campaign against Tito, Goldwater v. Ginzburg, 414 F.2d 324 (2nd Cir. 1969),

and actively aided and abetted by both Evans and the City of Boston.

E T WALSH ACTED WITH MALICE ARDS THE PLAINTIFF

In order to defeat Tito, Defendant Walsh turned Plaintiff into his sacrificial bogeyman,
maliciously defamed Plaintiff knowing the claims were totally fabricated, caused him severe
reputational and personal damage within the Indian-American, scientific and business
communities, as well as damage to Plaintiff's run for federal office, then and in the future. No
emotional person who actually believed Defendant Walsh then - that the Plaintiff aided outsider
White Supremacists, neo-Nazis and the KKK to come in and assault Boston - is ever going to
vote for the Plaintiff going forward. Plaintiff has been prejudiced severely for life.

“A statement is defamatory if it "may reasonably be read as discrediting [the plaintiff] in
the minds of any considerable and respectable class of the community." Disend v. Meadowbrook
Sch., 33 Mass. App. Ct. 674 (1992) (citing Sharratt v. Housing Innovations, Inc., 365 Mass. 141
(1974))” Noonan v. Staples, Inc., 556 F.3d 20 (1st Cir. 2009) Also see Van Liew v. Eliopoulos,
92 Mass. App. Ct. 114 (published full opinion, 2017) (FAR-25605 denied by SJC)

Here in the 1st Circuit, “actual malice” is “ill will” or “malevolent intent.” Noonan v.

Staples, 556 F.3d 20 (1st Cir. 2009) citing Conner v. Standard Publ'g Co., 183 Mass. 474 (1903)

19
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 20 of 32

20

Here in Massachusetts, the Plaintiff must show that:

(a) The defendant made a statement, concerning the plaintiff, to a third party,

(b) The statement could damage the plaintiff's reputation in the community,

(c) The defendant was at fault in making the statement; and

(d) The statement either caused the plaintiff economic loss (traditionally referred to as

"special damages" or "special harm"), or is actionable without proof of economic loss.
Four types of statements are actionable without proof of economic loss: statements that

constitute libel; statements that charge the plaintiff with a crime; statements that allege

that the plaintiff has certain diseases; and statements that may prejudice the plaintiff's
profession or business. Ravnikar v. Bogojavlensky, 438 Mass. 627 (2003)

In Ravnikar, the defendant told patients that the plaintiff physician had cancer. He lost.

In order to crush Tito, Walsh sold the entire country the false narrative that Plaintiff
supports White Supremacy and hate, and characterized Plaintiff's campaign rally as an assault on
Boston, a message immediately understood as such by millions of people, including members of
Plaintiff's own Indian-American community. Per binding precedent in this Circuit and

Commonwealth, Walsh must lose.

WALSH CANNOT AVAIL OF ABSOLUTE PRIVILEGE FOR HIS SPEECH

In his motion to dismiss the original complaint, Walsh invited this court to become the first in the
nation to declare, firstly, that he is a “high-ranking government official” on par with the
President of the United States, Secretaries in the Federal Cabinet, the Chief Justice of the
Supreme Court, and Federal judges, and secondly, that this court must become the first in the
nation to declare that all of Walsh’s speech enjoys absolute privilege.

The next Huey Long has indeed arrived!

If this court grants Walsh’s request, the damage to the United States shall be incalculable.
Even the tenuous availability of a private defamation action shall be lost. We all would suffer.

At all times relevant to this complaint, Walsh was not a Federal or State official, be it

high-ranking or low-ranking. He was just the mayor of a small city with a population under one

20
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 21 of 32

21

million, where, per the Federal Reserve of Boston, White families have net assets of $247,500
and Black families have net assets of Eight Dollars ($8). https://www.bostonfed.org/-/media/
Documents/color-of-wealth/color-of-wealth.pdf

That statistic has not changed under Walsh.

On February 5, 2021, WGBH reported on a study that the City of Boston had not made
public, which documents that minority-owned businesses have received only one percent of
contracts, in a City where minorities constitute 24% of the population. https://www.wgbh.org/
news/local-news/2021/02/05/black-owned-businesses-have-been-largely-shut-out-of-boston-
contracts-city-study-shows On February 6, 2021, the Globe also reported this. Throughout the
entire time that Walsh was the mayor of Boston, this appalling statistic had not changed.

In 2017 Walsh received a total of 70,197 votes to become Mayor. Total. City councilors
in Mumbai and Delhi receive triple that number of votes in just a single precinct. In 2017 Bill de
Blasio received a total of 726,361 votes to become the Mayor of New York City. That’s ten
times as many votes as Walsh.

Walsh’s argument to this court that his speech deserves absolute privilege as he is a
“high-ranking government official” tells us all about him and nothing about the law. Walsh also

has avoided a discussion of the Hatch Act in his arguments to this court.

WALSH CANNOT AVAIL OF CONDITIONAL PRIVILEGE FOR HIS SPEECH
As detailed above, none of Walsh’s public statements was made in the course of his official
duties. His only statements while performing his official duties were to permit the Plaintiffs
rally and make arrangements with the campaign to hold its rally at the Parkman Bandstand with

the cooperation of Boston Police.

2]
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 22 of 32

22

Walsh made numerous false statements in public, as detailed above, that were solely on
behalf of his election campaign, meaning they may be attributed solely to Walsh the candidate
rather than Walsh performing his official duties, even though he fully intended their impact to be
the result of his official status as Mayor.

The Shiva 4 Senate campaign rally was not a matter of national media attention and
public concern until Walsh deliberately made it so, through his various false statements in public,
aimed at employing demagoguery in order to defeat Tito and win reelection as Mayor and then
aim for federal office, just like Huey Long.

Consider, when the President flies to a campaign rally on Air Force One, and works as
President in-flight, the entire flight is still paid for by the campaign.

National case law does not support Walsh’s argument that statements made as a

candidate qualify as statements made during the performance of official duties.

PLAINTIFF IS NOT IN PRIVITY WITH ANYONE ELSE

The letter sent to Defendant Walsh well-prior to litigation ox

Marched with the protesters, even stopped to take a picture with Fredrick
Douglass.

explicitly informed Walsh about the lack of privity, and
specifically in the case of Brandon Navom. EXHIBIT . Navom
was never a scheduled speaker at Shiva 4 Senate’s Free Speech
rally at the Parkman Bandstand and in fact protested the rally
itself in association with Antifa, as he noted on social media:
One would be hard-pressed to find two persons who are a \
less in privity with each other than the Plaintiff and Navom.

Walsh knew that Navom marched with the protesters that day

 

against Plaintiff's campaign rally and yet claimed to this court in his motion to dismiss the

22
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 23 of 32

23

original complaint that the Plaintiff is in privity with Navom and that this case must be dismissed
based on one case involving one group of investors in swamp land. It is unacceptable that Walsh
knowingly made this false argument in his motion to dismiss.

This lack of privity applies equally to anyone else who was not part of the Shiva 4 Senate

campaign rally and was not a scheduled speaker at the Bandstand.

RES JUDICATA DOES NOT APPLY TO BAR THIS COMPLAINT
Barry-Smith was a close associate of Walsh before he was appointed a judge. Walsh and Barry-
Smith together worked on and publicly advocated for 72-hour involuntary confinement of
persons with opioid use disorder, knowing that this violated the founding principles of the United
States. On November 16, 2015, both testified in favor of involuntary confinement without an
individual court order or even an iota of due process. hittps://www.cityofboston.gov/news/
Default.aspx%3Fid%3D20430 Yes, this same man was confirmed by the Governors Council to

become a judge.

 

Barry-Smith, Baker, Walsh

Per se it is not a big surprise that Barry-Smith ruled in the Navom case that Walsh’s

speech was conditionally privileged. An ethical judge with even a modicum of respect for the

23
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 24 of 32

24

rule of law would have recused himself instead. Predictably, Walsh does not mention any of this
in his motion to dismiss the original complaint when he attempts to use an unpublished Rule 1:28
summary affirmance of his former associate’s state trial court decision in his favor to get a
Federal court to dismiss on the basis of res judicata the original complaint, filed by a totally
different litigant with totally different claims. A summary decision pursuant to rule 1:28 is not
binding precedent even in state court. Chace v. Curran, 71 Mass. App. Ct. 258 (2008) And
Massachusetts flat out refuses to use unpublished decisions to throw unrelated litigants out of
state court. “However, as we said in Lyons, unpublished decisions involving other parties are not
to be relied upon.” Horner v. Boston Edison, 45 Mass. App. Ct. 139 (1998)

The atrociousness of Walsh’s attempt to use a summary affirmance in state court to throw
an unrelated litigant out of Federal court is documented by his inability to cite one single
authority in the Federal court system to support his position.

Walsh then cited a most inapposite case, Gonzalez v. Banco Cent. Corp., 27 F.3d 751,
757 (1st Cir. 1994), to claim that the litigants in Gonzalez were not related to each other, when
the reality is that they all were ene common group of investors who had lost money on the same
patch of swamp land to the same developer, and had the same curiously “ineffective” counsel.

As detailed above, Plaintiff has no privity with anyone else on Boston Common that day
because he is Dr. Shiva, the candidate who ran the Shiva 4 Senate campaign and organized the
rally in question. It was his show from first to last. And Walsh’s attempt to use the doctrine of
res judicata must fail as a matter of law. The Supreme Court ruled 80 years ago already that his
approach violates due process. Hansberry v. Lee, 311 US 32 (1940) No surprise there.

This court has an “unflagging obligation” to hear this Plaintiff on the merits of his

Federal claims.

24
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 25 of 32

25

“There are fundamental objections to any conclusion that a litigant who has properly
invoked the jurisdiction of a Federal District Court to consider federal constitutional
claims can be compelled, without his consent and through no fault of his own, to accept
instead a state court's determination of those claims.[...]"When a Federal court is properly
appealed to in a case over which it has by law jurisdiction, it is its duty to take such
jurisdiction. .. . The right of a party plaintiff to choose a Federal court where there is a
choice cannot be properly denied. "”

England v. Medical Examiners, 375 U.S. 411 (1964), Sprint Communications, Inc. v.
Jacobs, 571 U.S. ___ (2013) (unanimous), New Orleans Public Service, Inc. v. Council
of City of New Orleans, 491 US 350 (1989)

CLAIMS FOR RELIEF
COUNT I
Violation of the right to peaceably assemble

Plaintiff Dr. Shiva re-alleges and incorporates herein by reference each and every foregoing
paragraph of this Complaint as if set forth in full. "[P]eaceable assembly for lawful discussion
cannot be made a crime. The holding of meetings for peaceable political action cannot be
proscribed." Delonge v. Oregon, 299 U.S. 353 (1937)

Walsh and Evans fully knew that Plaintiff would and did peaceably assemble to deliver a
message of peace, love, and good health, as part of his Shiva 4 Senate campaign. As detailed
above, all the shenanigans that Walsh and Evans engineered intentionally interfered with the
Plaintiff's right to hold a rally at the Parkman Bandstand for the permitted two (2) hours. Walsh
and Evans violated Plaintiff's First Amendment right under the color of law and by abusing their
official position. Gomez v. Toledo, 446 U.S. 635 (1980), Hafer v. Melo, 502 U.S. 21 (1991)

Pursuant to 42 U.S.C. §§ 1983 & 1988, the Plaintiff is entitled to judgment as the
Defendants violated, under the color of law, his Unalienable Right, under the First Amendment
to the US Constitution and Article 12 of the Massachusetts Declaration of Rights, to peaceably

assemble, and exposed him to numerous harms that they knew he did not deserve.

25
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 26 of 32

26

Walsh was the ultimate decision-making authority at the City of Boston. The City is fully
liable for his conscious, willful misconduct. Pembaur v. Cincinatti, 475 U.S, 469 (1986), Miga v.
Holyoke, 398 Mass. 343 (1986)(blatantly disregarding warnings and failing to follow rules
constituted deliberate indifference and a deprivation of constitutional rights)

Plaintiff demands damages of $10 million for this count, plus punitive damages as found

by a jury, as well as pre- and post-judgment interest, costs and attorney fees.

COUNT II
Violation of the right to free speech

Plaintiff Dr. Shiva re-alleges and incorporates herein by reference each and every foregoing
paragraph of this Complaint as if set forth in full.

As detailed above, Walsh and Evans totally silenced Plaintiff's speech both during the
Shiva 4 Senate campaign rally and afterwards, in order to engage in demagoguery in pursuit of
Walsh’s election victory against African-American opponent Tito Jackson. This silencing, self-
righteously and publicly declared by Walsh and Evans to be completely content-based,
massively violated Plaintiff's First Amendment right to free speech. Ashcroft v. Free Speech
Coal., 535 U.S. 234 (2002) By defaming this dark brown immigrant of Indian descent as a neo-
Nazi hater and supporter of White Supremacy, Walsh and Evans intentionally ensured that no
media outlet would come anywhere near him to report his side of the story, and themselves
openly celebrated the anti-American silencing of Plaintiffs speech. The Supreme Court has
repeatedly ruled that the only American response to ‘bad’ speech is more speech. Snyder v.
Phelps, 562 U.S. 443 (2011), McCullen v. Coakley, 573 U.S. __ (2014), Thornhill v. Alabama,

310 U.S. 88 (1940) That day in August 2017, this Plaintiff did everything by the book.

26
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 27 of 32

27

Walsh and Evans violated Plaintiff’s First Amendment right under the color of law and
by abusing their official position. Gomez v. Toledo, 446 U.S. 635 (1980), Hafer v. Melo, 502
USS. 21 (1991)

Pursuant to 42 U.S.C., §§ 1983 & 1988, the Plaintiff is entitled to judgment as the
content-based silencing of this Plaintiff by these Defendants violated his Unalienable Right,
under the First Amendment to the US Constitution and Article 12 of the Massachusetts
Declaration of Rights, to freely express himself in words, and exposed him to numerous harms
that they knew he did not deserve.

Walsh was the ultimate decision-making authority at the City of Boston. The City is fully
liable for his conscious, willful misconduct. Pembaur v. Cincinatti, 475 U.S. 469 (1986), Miga v.
Holyoke, 398 Mass. 343 (1986)(blatantly disregarding warnings and failing to follow rules
constituted deliberate indifference and a deprivation of constitutional rights)

Plaintiff demands damages of $10 million for this count, plus punitive damages as found

by a jury, as well as pre- and post-judgment interest, costs and attorney fees.

COUNT Il

Defamation (slander)
Plaintiff Dr. Shiva re-alleges and incorporates herein by reference each and every foregoing
paragraph of this Complaint as if set forth in full.
In this district a “defamation plaintiff must plead: (1) the general tenor of the libel or
slander claim, along with the precise wording of at least one sentence of the alleged defamatory
statement(s); (2) the means and approximate dates of publication; and (3) the falsity of those

statements." Dorn v. Astra USA, 975 F.Supp. 388, 396 (D. Mass. 1997).

27
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 28 of 32

28

This complaint exceeds this standard as all the defamation claims are pled with
particularity and a great amount of detail in the background section above. Plaintiff makes
explicit that Walsh and Evans acted with actual malice to intentionally defame him. Lying in
public, with the full knowledge that he is propagating a lie, constitutes slander with actual
malice. Conner v. Standard Publ'g Co., 183 Mass. 474 (1903), Noonan v. Staples, Inc., 556 F. 3d
20 (1st Circuit 2009)

Here in Massachusetts, a plaintiff must show that:

“(a) The defendant made a statement, concerning the plaintiff, to a third party,

(b) The statement could damage the plaintiff's reputation in the community,

(c} The defendant was at fault in making the statement; and

(d) The statement either caused the plaintiff economic loss (traditionally referred to as

"special damages" or "special harm"), or is actionable without proof of economic loss.

Four types of statements are actionable without proof of economic loss:

statements that constitute libel; statements that charge the plaintiff with a crime;

statements that allege that the plaintiff has certain diseases; and statements that may
prejudice the plaintiff's profession or business.”

Ravnikar v. Bogojavlensky, 438 Mass. 627 (2003), cited in Sindi v. El-Moslimany, 896 F.
3d 1 (2018)

In the case of defamatory statements against a scientist and businessman, a “statement
falls within this exception to the economic harm requirement if it alleges that the plaintiff lacks a
necessary characteristic of the profession.” “"A false statement that 'would tend to hold the
plaintiff up to scorn, hatred, ridicule or contempt, in the minds of any considerable and
respectable segment in the community,' [is] considered defamatory." Phelan v. May Dep't Stores
Co., 819 N.E.2d 550, 553 (Mass. 2004) (quoting Stone v. Essex Cty. Newspapers, Inc., 330 N.E.
2d 161, 165 (Mass. 1975))” Sindi, supra

Being called a neo-Nazi White Supremacist Hater by Mayor Walsh eminently qualifies.

28
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 29 of 32

29

Plaintiff was a candidate for federal office and thus has pled this complaint to exceed the
actual malice standard set by New York Times v. Sullivan, 376 U.S. 254 (1964) and Gertz v.
Robert Weich, Inc., 418 U.S. 323 (1974). The 1st Circuit has ruled that “since "direct evidence of
actual malice is rare," we have permitted actual malice to be proved through inference and
circumstantial evidence alone. Levesque v. Doocy, 560 F.3d 82, 90 (1st Cir. 2009)” Sindi, supra

This complaint presents “clear and convincing evidence that the defendant made the
challenged statement with a "high degree of awareness of [its] probable falsity," Vascular Sols.,
Inc. v. Marine Polymer Techs., Inc., 590 F.3d 56, 60 (Ist Cir. 2009) (per curiam) (quoting
Garrison v. Louisiana, 379 U.S. 64, 74 (1964))” and already documents Walsh’s “reckless
disregard for the truth” which was way “more than a departure from reasonably prudent
conduct.” Harte-Hanks Commc'ns, Inc. v. Connaughton, 491 U.S. 657, 688 (1989)

Walsh was the ultimate decision-making authority at the City of Boston. The City is fully
liable for his conscious, willful misconduct. Pembaur v. Cincinatti, 475 U.S. 469 (1986), Miga v.
Holyoke, 398 Mass. 343 (1986)(blatantly disregarding warnings and failing to follow rules
constituted deliberate indifference and a deprivation of constitutional rights)

Plaintiff demands damages of $10 million for this count, plus punitive damages as found

by a jury, as well as pre- and post-judgment interest, costs and attorney fees.

COUNT IV

Intentional Infliction of Emotional Distress
Plaintiff Dr. Shiva re-alleges and incorporates herein by reference each and every foregoing
paragraph of this Complaint as if set forth in full.

In Massachusetts, claims must meet the Tetrault standard.

29
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 30 of 32

30

“To prevail on a claim of intentional infliction of emotional distress, a plaintiff "must
establish '(1) that the defendant intended to inflict emotional distress, or knew or should
have known that emotional distress was the likely result of his conduct, . . . (2) that the
defendant's conduct was extreme and outrageous, beyond all possible bounds of decency,
and utterly intolerable in a civilized community, (3) [that] the actions of the defendant
were the cause of the plaintiff's distress, and (4) [that] the emotional distress suffered by
the plaintiff was severe and of such a nature that no reasonable person could be expected

to endure it." Quinn v. Walsh, 49 Mass. App. Ct. at 706, quoting from Tetrault v.

Mahoney, Hawkes & Goldings, 425 Mass. 456 , 466 (1997).”

Conley v. Romeri, 60 Mass. App. Ct. 799 (2004)

“But neither a factfinder nor an appellate court is obliged to balkanize the defendant's
course of conduct, isolating its component parts and, in the bargain, minimizing their net effect.
See Boyle v. Wenk, 392 N.E.2d 1053, 1055 (Mass. 1979)...Nor can a defendant demand the
benefit of every conceivable doubt. Rather, a jury is "entitled to put as harsh a face on the actions
of the [defendant] as the basic facts would reasonably allow." Richey v. Am. Auto. Ass'n, Inc.,
406 N.E.2d 675, 678 (Mass. 1980)” Sindi v. El-Moslimany, 896 F.3d 1 (2018)

The complaint details with particularity that Walsh and Evans consciously engaged in
conduct that “amounted to far more than mere insults, indignities, and petty oppression.” They
launched and managed a massive public campaign to defame this Plaintiff's campaign rally
based on their official positions and knowledge of official facts, Goldwater v. Ginzburg, 414 F.
2d 324 (2nd Cir. 1969), and drove 40,000 emotional people to publicly vilify the Plaintiff in
person. By any standard, that is extraordinary. The impact on the Plaintiff was beyond severe, it
was devastating. After fighting against racism for decades, at personal risk and sacrifice, as
documented above, he had now been cruelly slandered by Walsh and Evans without legitimate
cause as being the very person he had fought against with every cell in his being.

The public tarring by members of the scientific, business and Indian-American

communities, who all actually believed everything Walsh and Evans said as senior public

officials in Massachusetts, was extremely distressing and disorienting as well. To this day the

30
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 31 of 32
31

perception is strong within those communities that the Plaintiff is a neo-Nazi who hobnobs with
White Supremacists and must be shunned.

Walsh was the ultimate decision-making authority at the City of Boston. The City is fully
liable for his conscious, willful misconduct. Pembaur v. Cincinatti, 475 U.S. 469 (1986), Miga v.
Holyoke, 398 Mass. 343 (1986)(blatantly disregarding warnings and failing to follow rules
constituted deliberate indifference and a deprivation of constitutional rights)

Plaintiff demands damages of $10 million for this count, plus punitive damages as found

by a jury, as well as pre- and post-judgment interest, costs and attorney fees.

CONCLUSION
This complaint has been pled with particularity and must be held to more than meet the
Twombly standard. The claims must be presented to a jury. Plaintiff also seeks any other relief
that this court finds just and proper.
Respectfully submitted under the pains and penalties of perjury,

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
February 25 , 2021 Plaintiff, pro se

701 Concord Ave,

Cambridge, MA 02138

Phone: 617-631-6874

Email: vashiva@vashiva.com

CERTIFICATE OF SERVICE
I certify that this document was sent electronically by email to opposing counsel Nieve
Anjioni Esq. at the City of Boston Law Department. The Suffolk Sheriff shall serve the
individual defendants at their abodes.

Respectfully submitted under the pains and penalties of perjury,

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai

31
Case 1:20-cv-11531-ADB Document 13-1 Filed 03/01/21 Page 32 of 32

February 25, 2021 Plaintiff, pro se
701 Concord Ave,
Cambridge, MA 02138

32

32
